Citation Nr: 1413285	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of head injury (other than balance problems).  

3.  Entitlement to service connection for balance problems.

(The issues of entitlement to service connection for skin condition, peripheral neuropathy of the upper extremities, residuals of malaria, and vertigo, as well as the issue of entitlement to an increased evaluation for PTSD, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In October 2010, the RO denied service connection for peripheral neuropathy of the lower extremities, left shoulder disability, residuals of head injury, hearing loss, and seizures.  The Veteran filed a timely notice of disagreement (NOD) with respect to these issues, and the RO issued a statement of the case (SOC).  The Veteran perfected the appeal with respect to the peripheral neuropathy, head injury, and hearing loss issues.  Thus, the seizure issue is not in appellate status.  (The Board notes that the issue of service connection for seizures is addressed in a separate decision).  In April and October 2012, the RO granted service connection for a left shoulder disability and peripheral neuropathy of the lower extremities, respectively.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed an NOD regarding his assigned effective dates or ratings, his claims of entitlement to service connection for peripheral neuropathy of the lower extremities and left shoulder disability are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The head injury issue has been bifurcated as noted on the title page in view of the fact that the Board finds that a partial grant of the benefits sought is warranted.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  In an April 2013 correspondence, the Veteran's representative indicated that additional treatment records were located in VA's electronic CAPRI database, and that the Veteran waived consideration of such evidence by the agency of original jurisdiction (AOJ). 

The Veteran submitted to a VA audiological examination in August 2013.  Following the August 2013 VA examination, no supplemental statement of the case (SSOC) was issued.  Applicable VA regulations require that pertinent evidence must be reviewed by AOJ for preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  However, as these matters are being remanded for further development, the RO will have the opportunity to review this examination on remand.

The issue of entitlement to service connection for residuals of head injury (other than balance problems) and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA treatment records establish that the Veteran has been diagnosed with balance problems.  The Veteran is service-connected for peripheral neuropathy of the lower extremities.  

2.  The August 2012 VA peripheral nerves examiner determined that the Veteran's balance problems are related to his service-connected peripheral neuropathy of the lower extremities.

3.  The Veteran's balance problems are caused by his service-connected peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

The Veteran's balance problems are proximately due to or the result of his service-connected peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


ORDER

Service connection for balance problems secondary to the service-connected peripheral neuropathy of the lower extremities is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to the use of ordnance during service.  He indicates that he has experienced hearing loss since his military service.  Hearing Transcript at 12.  The Board notes that the Veteran is service connected for tinnitus. (Exposure to acoustic trauma in service was conceded by the RO.) 

The medical evidence reflects a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Furthermore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). That statutory provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id. The United States Court of Appeals for the Federal Circuit (Federal Circuit) further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id. Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

The Veteran submitted to an October 2010 VA audiological examination.  This opinion has little probative value.  The examiner based his negative nexus opinion on the fact that the Veteran exhibited normal hearing upon enlistment and separation.  However, 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran also submitted to an August 2013 VA audiological examination.  Unfortunately, this examination is inadequate as the report contains no nexus opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is required to obtain an addendum medical opinion.

Residuals of Head Injury

The Veteran contends that he was hit on the head with a bat during a riot while on guard duty in Germany.  He maintains that the current residuals of his in-service head injury include headaches, memory problems, light sensitivity, and vision impairment.  Hearing Transcript at 4-5.

Service treatment records (STRs) show that, in May 1971, the Veteran sustained contusion injuries after being involved in a "riot difficulty."  The injuries included swelling of the left frontal forehead area.  The Veteran was discharged from service six weeks later.  The June 1971 separation examination report contains an abnormal neurologic evaluation and a diagnosis of vasovagal syncope.
 
The December 2010 rating decision (located in the Virtual VA claims file) specifically refers to a November 2010 VA examination report.  A careful review of the paper claims file and the Virtual VA claims file shows that no such examination report is of record.  On remand, the November 2010 VA examination report should be added to the claims file.

In addition, there are outstanding VA treatment records that need to be obtained.  At the March 2013 hearing, the Veteran testified that he planned on returning to see his VA neurologist.  Hearing Transcript at 15.  In an April 2013 correspondence, the Veteran's representative provided the name of the Veteran's new VA neurologist.  The most recent VA treatment records in the claims file are dated October 2012.  Therefore, the Veteran's VA treatment records should be obtained on remand and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the Salt Lake City VAMC from November 2012 to the present.  Also obtain a copy of the Veteran's November 22, 2010 examination report, as referenced in the December 2010 rating decision.  Any attempts made to obtain these documents should be noted in the claims file.  If any of these records cannot be obtained, a notation to that effect should be inserted in the file.

2. After obtaining the November 2010 VA examination pertaining to the Veteran's claim for service connection for residuals of a head injury, the AOJ should review it in light of any additionally received evidence and take any necessary action, to include obtaining a new VA examination or addendum opinion if deemed warranted.

3. Request an addendum opinion from the same VA examiner who conducted the August 2013 audiological examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place. 

(a) The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current hearing loss as defined by 38 C.F.R. § 3.385 is causally related to the Veteran's conceded in-service noise exposure; and 

(b) The examiner must also specifically address the Veteran's competent assertion of continuous bilateral hearing loss since service and the use of hearing protection with respect to post-service employment and discuss whether any any alleged hearing loss experienced in service is reflective of a chronic disability persisting throught the years.   

The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any current hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

4. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


